PER CURIAM.
Petitioner seeks to quash an order of the circuit court that denied petitioner’s request to disqualify foreign counsel or any member of his law firm from appearing as counsel in a contemplated Florida lawsuit between petitioner and Lawrence Germain. The proceeding in which the appealed order was entered was commenced by petitioner’s filing a verified petition for an order authorizing the taking of Germain’s deposition to perpetuate his testimony and seeking to sequester witnesses, including foreign counsel.
The petitioner’s grounds for precluding foreign counsel from participating in the upcoming Florida litigation and sequestering witnesses was an alleged violation of the attorney-client privilege. However, we have considered petitioner’s contentions as set forth in her petition and hold that no departure from the essential requirements of law has been demonstrated.
Accordingly, the petition for writ of common law certiorari is denied.
DOWNEY, LETTS and HURLEY, JJ., concur.